DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). There don’t appear to be any drawings on file, other than those in the priority document.
Claim Objections
Claims 16-19 are objected to because of the following informalities:  These claims are for “the method” but depend from claim 14 that is for a wind power installation”. For Examination purposes, the Examiner will assume these should depend from claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,938,958 to Rubio.
Regarding claim 4, Rubio teaches in Figure 1, a wind power installation [vertical axis wind turbine with flow control (Column 8, Lines 63-64)] comprising: a support frame (7) [hexagonal structure (Column 9, Lines 1-2)], wherein Figure 9 [annotated below] shows the support frame (7) is configured to be mounted between at least three radially arranged structures (A); a shaft (Column 10, Lines 

    PNG
    media_image1.png
    673
    449
    media_image1.png
    Greyscale


Regarding claim 6, Rubio teaches in Figure 9 [annotated above], the at least three radially arranged structures (A) are positioned at equal distanced from each other.
Regarding claim 7, Rubio teaches in Figure 9 [annotated above], the at least three radially arranged structures (A) are positioned at equal distances from the vertical axis of the shaft.
Regarding claim 8, Rubio teaches in Figure 9 [annotated above], the support frame (7) is located at a center of a space formed between the at least three radially arranged structures (A).
Regarding claim 9, Rubio teaches in Figure 9 [annotated above], each of the at least three radially arranged structures (A) has a frame [structure of the structure], the support frame (7) being fixed to the frame of each of the at least three radially arranged structures (A) at a predetermined height.
Regarding claim 10, Rubio teaches in Figure 10, the shaft is functionally connected to an electric generator (Column 10, Lines 4-9).
Regarding claim 11, Rubio teaches the blade system is configured to receive kinetic energy of air flowing between the at least three radially arranged structures; and in response to receiving of the kinetic energy, rotate the shaft to convert the kinetic energy into rotational energy, wherein the shaft transmits the rotational 
Regarding claim 12, Rubio teaches in Figure 1, an air nacelle (2 and 3) [movable part and fixed part (Column 8, Line 66)] fixed to the support frame (7) and configured to redirect the air to the blade system (6) (Column 1, Lines 9-16).
Regarding claim 15, Rubio teaches in Figure 1, a method [an inherent process achieved by providing the items below] for providing a wind power installation [vertical axis wind turbine with flow control (Column 8, Lines 63-64)] the method comprising: providing a support frame (7) [hexagonal structure (Column 9, Lines 1-2)], wherein Figure 9 [annotated above] shows the support frame (7) is configured to be mounted between at least three radially arranged structures (A); providing a shaft (Column 10, Lines 7-8) disposed on the support frame (7), wherein the shaft is configured to rotate about a vertical axis (Column 8, Line 62), the at least three radially arranged structures (A) being oriented in a radial direction relative to the vertical axis of the shaft; and providing a blade system (6) [rotor (Column 9, Line 1)] mounted on the shaft.
Regarding claim 16, Rubio teaches in Figure 9 [annotated above], the at least three radially arranged structures (A) are positioned at equal distanced from each other.
Regarding claim 17, Rubio teaches in Figure 9 [annotated above], the support frame (7) is located at a center of a space formed between the at least three radially arranged structures (A).

Regarding claim 19, Rubio teaches in Figure 10, the shaft is functionally connected to an electric generator (Column 10, Lines 4-9).
Regarding claim 21, Rubio teaches in Figure 1, an air nacelle (2 and 3) [movable part and fixed part (Column 8, Line 66)] fixed to the support frame (7) and configured to redirect the air to the blade system (6) (Column 1, Lines 9-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,938,958 to Rubio.
Regarding claim 13, Rubio teaches a wind power installation with a blade system that has a plurality of blades but is silent about the blade area. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the blade area limitation disclosed by the Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
Regarding claim 20, Rubio teaches a wind power installation with a blade system that has a plurality of blades but is silent about the blade area. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the blade area limitation disclosed by the Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. In in the instant case, it would have been obvious to design the blade system to meet the design requirements of power generation.
Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,938,958 to Rubio in view of US Patent Application Publication # 2009/0246027 to Johnson.
Regarding claim 14, Rubio teaches a wind power installation with a blade system but does not teach additional blade systems disposed above the blade system and 
Regarding claim 22, Rubio teaches a wind power installation with a blade system but does not teach additional blade systems disposed above the blade system and one above another on the shaft. However, Johnson teaches in Figure 4, a wind power installation with a plurality of blade systems (16) one above another on a shaft (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of blade systems in order to meet the design specifications for power generation. For example, if four blade systems produce 1000W and a design called for 1500W, two more blade systems could be added to achieve the requirement.
Regarding claim 23, Rubio teaches in Figure 1, a wind power installation [vertical axis wind turbine with flow control (Column 8, Lines 63-64)] comprising: a support frame (7) [hexagonal structure (Column 9, Lines 1-2)], wherein Figure 9 [annotated above] shows the support frame (7) is configured to be mounted between at least three radially arranged structures (A), wherein the support frame (7) is configured to be located at a center of space formed between the at least three radially arranged structures (A), wherein each of the at least three 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635